Title: From Thomas Jefferson to Calonne, 2 November 1786
From: Jefferson, Thomas
To: Calonne, Charles Alexandre de



Sir
Paris Novr. 2. 1786

I have been honored with your Excellency’s letter of October the 22d. wherein you communicate to me the regulations which His Majesty the King has been pleased lately to establish in favor of the commerce between his subjects and the Citizens of the United States. I availed myself of the first occasion of conveying this information to Congress, who will recieve with singular satisfaction this new proof of His Majesty’s friendship, and of his willingness to multiply the ties of interest and of intercourse between the two nations. Favors are doubly precious which, promoting the present purposes of interest and of friendship, enlarge the foundations for their continuance and increase. The part which your Excellency has been pleased to take in the establishment of these regulations merits and meets my sincere thanks, and add a title the more to those sentiments of profound esteem and respect with which I have the honor to be your Excellency’s most obedient and most humble servant,

Th: Jefferson

